Citation Nr: 1009560	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1968 to April 1971.  
He was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  He died on September [redacted], 2004.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's September 2004 death from metastatic 
desmoplastic malignant melanoma was causally related to his 
service, to include herbicide exposure.  In this regard, the 
Board notes that melanoma, even that which has metastasized 
to the lungs and/or liver, is not recognized by VA as a 
cancer for which service connection on a presumptive basis 
may be granted.  See Darby v. Brown, 10 Vet. App. 243 (1997).  

In a statement dated in March 2010, the appellant's 
accredited representative averred that the Veteran's melanoma 
was caused by a sunburn he received in June 1970 and by his 
exposure to the sun while in Vietnam.  The Veteran's military 
occupational specialty (MOS) was as a heavy vehicle truck 
driver.  He served in Vietnam for approximately two years.  A 
service treatment record, dated in June 1970, reflects that 
the Veteran sought treatment for a second degree sunburn, and 
that the medical recommendation was for him to wash and dress 
the area.  The STR does not specify the location of the 
sunburn.  

The Board notes that the Veteran's post service occupations 
were initially as a laborer and truck driver, and then as a 
lineman for thirty years.  (See November 1971 and December 
1973 VA examination reports, private medical correspondence 
dated in May 2003, and Social Security Administration (SSA) 
Form 3368).  On the SSA Form 3368, the Veteran provided the 
following job description for what he did all day "build and 
work on energized power lines" from 1972 to 2002.

VA medical records, dated in July 2003, reflect that a facial 
examination of the Veteran revealed "chronically sun damaged 
skin of the face and neck."

The Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  Therefore, based on the 
foregoing, the Board finds that a VA clinical opinion which 
discusses whether there is a causal relationship between the 
Veteran's metastatic desmoplastic malignant melanoma and the 
Veteran's active service, to include exposure to the sun and 
a second degree sunburn in June 1970, is warranted.   

The Board finds that additional VCAA notice is required.  
During the pendency of this appeal, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court held that section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a Veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court held that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application, 
should be "tailored", and must respond to the particulars of 
the application submitted.  Therefore, the Board finds that 
corrective notice should be sent to the appellant to so 
comply.

Also during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2009) have been interpreted to apply to 
all aspects of claims, to include the element of assignment 
of an effective date in the event of award of the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the record does not reflect that the appellant 
was provided notice in accordance with Dingess/Hartman, the 
Board finds that corrective notice should be sent to the 
appellant to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for the cause of the Veteran's death in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2006), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), and any 
other applicable legal precedent.  The 
appellant must be provided with an 
explanation of the evidence and information 
required to substantiate a claim for DIC 
based on a condition not yet service-
connected.  

2.  Make arrangements with an appropriate 
VA clinician of relevant expertise to 
provide a supplemental medical opinion in 
this case.  The clinician should review 
the claims file, to include this remand, 
and should note such in the opinion.  

The clinician should provide an opinion 
as to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the Veteran's 
metastatic desmoplastic malignant 
melanoma was causally related to active 
service.

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician's opinion should include 
consideration of the Veteran's in-service 
and post service occupations.
 
The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

3.  Thereafter, readjudicate the issue on 
appeal, considering all evidence received 
since issuance of the October 2005 
Statement of the Case.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and her representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


